Citation Nr: 0410488	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  00-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from September 1985 to 
June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating action of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In that decision, the RO denied the 
veteran's petition to reopen his previously denied claim for 
service connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issue addressed in this decision has been obtained.  

2.  In a January 1999 rating action, the RO confirmed a previous 
denial of service connection for a psychiatric disorder.  

3.  The evidence received since the January 1999 RO denial of 
service connection for a psychiatric disorder is so significant 
that it must be considered in order to fairly decide the merits of 
the claim for service connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The RO's January 1999 decision that confirmed a previous 
denial of service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002);  38 C.F.R. §§ 
20.200, 20.302, 20.1103 (1998).  

2.  The evidence received since the RO's January 1999 continued 
denial of service connection for a psychiatric disorder is new and 
material, and the claim for service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating this 
portion of the veteran's claim.  This is so because the Board is 
taking action favorable to the veteran by reopening the claim of 
service connection for a psychiatric disorder, and a decision at 
this point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

By a January 1999 rating action, the RO confirmed a previous 
denial of service connection for a psychiatric disorder.  
According to the relevant evidence available at that time, service 
medical records were essentially negative for complaints of, 
treatment for, or findings of a psychiatric disorder.  At the 
separation examination, which was conducted in May 1988, the 
veteran reported experiencing at that time, or previously 
experiencing, nervous trouble but denied ever having had frequent 
trouble sleeping, depression or excessive worry, loss of memory or 
amnesia, or periods of unconsciousness.  The separation evaluation 
did not provide any objective evidence of psychiatric pathology.  
At a VA examination conducted in October 1988, the veteran's 
psychiatric evaluation was unremarkable.  Additionally, the RO 
received private medical records reflecting subsequent post-
service psychiatric treatment.  

In the January 1999 rating action, the RO considered the relevant 
service, and post service, medical records.  In particular, the RO 
determined that these reports did not reflect an initial diagnosis 
of schizophrenia until several years after the veteran's discharge 
from active military duty and did not provide competent evidence 
of an association of such a diagnosed disorder to his active 
military duty.  As such, the RO continued a prior denial of 
service connection for a psychiatric disorder.  

Approximately two weeks later in February 1999, the RO notified 
the veteran of the continued denial of his psychiatric claim.  The 
veteran did not initiate an appeal of the denial, which, 
therefore, became final.  38 U.S.C.A. § 7105(a), (c), (d)(3) (West 
2002);  38 C.F.R. §§ 20.200, 20.302, 20.1103 (1998).  

The veteran may reopen his claim by submitting new and material 
evidence.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received evidence 
is "new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  This amendment to 38 C.F.R. § 3.156(a) applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  The veteran's request to reopen his claim of 
entitlement to service connection was filed prior to that date.  
Therefore, the amended regulation does not apply.

The additional record received since the last prior final denial 
in January 1999 includes a May 2000 statement in which a private 
psychiatrist concluded that the veteran's "paranoid schizophrenia 
is as much more likely as not the result of the events [which] 
oc[c]urred during . . . [his] military service."  This 
psychiatrist also specifically stated that the veteran "acquired 
the condition of paranoid schizophrenia directly from events 
[which] oc[c]urred during his military service."  In addition, the 
psychiatrist expressed his opinion that the veteran's "acquired 
paranoid schizophrenia condition . . . [i]s much more likely as 
not of the results of the events [which] oc[c]urred during his 
military service obligations and kept aggravating with chronicity 
time by time."  

As this document includes a medical diagnosis of paranoid 
schizophrenia purportedly associated with service, the Board finds 
that the statement is clearly probative of the central issue in 
the veteran's case for service connection for a psychiatric 
disorder.  Significantly, this record bears directly and 
substantially upon the specific matter under consideration, is 
neither cumulative nor redundant, and, is so significant that it 
must be considered in order to decide fairly the merits of the 
claim for service connection for a psychiatric disorder.  See, 38 
C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the last final denial of service connection for a 
psychiatric disorder in January 1999 is new and material, as 
contemplated by the pertinent law and regulations.  As such, this 
additional evidence serves as a basis to reopen the veteran's 
claim for service connection for a psychiatric disability.  See, 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection for a 
psychiatric disorder, the appeal is granted to this extent only.  


REMAND

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a psychiatric disorder has been received, the RO 
must now address the de novo claim for service connection for a 
psychiatric disability.  In this regard, the Board notes that, in 
October 2003, the veteran submitted a VA Form 21-4142, 
Authorization And Consent To Release Information To The Department 
Of Veterans Affairs (VA) (Form 21-4142).  In this document, the 
veteran authorized VA to obtain copies of records of treatment 
that he has received for his schizophrenia from a specified 
private physician since February 2000.  Also in this document, the 
veteran asked VA to procure recent treatment records from his 
doctor at the Mayaguez VA Outpatient Clinic.  

A review of the claims folder indicates that the RO has not 
attempted to obtain these records.  Consequently, the Board finds 
that a remand is necessary to accord the RO an opportunity to 
procure and to associate with the claims folder any such available 
documents.  

Accordingly, further appellate consideration will be deferred and 
this case is REMANDED for the following actions:

1.  Using the Form 21-4142 that the veteran submitted in October 
2003, the RO should obtain copies of all available records of 
psychiatric treatment that he has received since February 2000 
from the private physician referenced therein.  All available 
reports should be associated with the veteran's claims folder.  

2.  The RO should also procure copies of all records of 
psychiatric treatment that the veteran has received at the 
Mayaguez VA Outpatient Clinic since his separation from service in 
June 1988.  All available reports should be associated with the 
veteran's claims folder.  

3.  Thereafter, the RO should re-adjudicate the issue of 
entitlement to service connection for a psychiatric disorder.  If 
the decision remains in any way adverse to the veteran, he and his 
representative should be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include the applicable 
law and regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



